 

Exhibit 10.15(c)

 

AMENDMENT NO. 2  TOTHE

CIGNA SUPPLEMENTAL 401(k) PLAN

(Effective as of January 1, 2010)

 

WHEREAS, Cigna Corporation maintains the Cigna Supplemental 40l(k) Plan
(Effective as of January I, 20I 0) (the "Plan") on behalf of its eligible
employees;

 

WHEREAS, under Section 5.5 of the Plan, the People Resources Committee of the
Board of Directors of Cigna Corporation (the "PRC") has retained the right to
amend the Plan;

 

WHEREAS, the Board has authorized the People Resources Committee to adopt
amendments to the Plan on its behalf, and such Committee, by resolution dated
April 25, 2012, delegated to certain officers of Cigna Corporation, including
its Senior Human Resources Officer, the right to approve and adopt certain
future amendments to the Plan; 

 

WHEREAS, Cigna Corporation desires to make certain changes to the Plan;

 

WHEREAS, Anthem, Inc. and Cigna Corporation have entered into a definitive 
agreement dated July 23, 2015 whereby Anthem, Inc. has agreed to acquire all
outstanding shares of Cigna Corporation; and 

 

WHEREAS, after due consideration and negotlat1on with Anthem, Inc., Cigna
Corporation agreed with Anthem, Inc. to amend Section 3.3(c)(I) of the Plan
relating to "Change of Control".

 

NOW, THEREFORE, effective as of January 1, 2016, Cigna Corporation amends the
Plan as follows: 

 

Section 3.3(c)(I) is hereby deleted in its entirety and replaced with the
following:

 

"(I) (i) Except as provided in Section 3.3(c)(I)(ii) below, for a three-year 
period  beginning on the effective date of a Change of Control, the Company (and
any successor) shall neither terminate the Plan nor stop or reduce the rate of
non­ elective deferrals described in Section 2.3. 

 

(ii) In the event of a Change of Control that is the result of the acquisition 
of  Cigna Corporation by Anthem, Inc., pursuant to the definitive agreement
dated July 23, 2015 whereby Anthem, Inc. agreed to acquire all outstanding
shares of Cigna Corporation, for the period beginning on the effective date of
this Change of Control and ending on the last day of the first full plan year
immediately following this Change of Control, the Company (and any successor)
shall neither terminate the Plan nor stop or reduce the rate of non­ elective
deferrals described in Section 2.3." 

 

1 

--------------------------------------------------------------------------------

 

Cigna Corporation  causes  this  Amendment  No.  2  to  the  Cigna 
Supplemental  40l(k)  Plan  to  be executed on  December 17th  , 2015  by  its 
duly  authorized  officer. 

 

CIGNA CORPORATION

 

 

By:    


/s/ John M. Murabito

John M. Murabito

Executive Vice President Human Resources and Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

2 

--------------------------------------------------------------------------------